Name: Council Directive 89/655/EEC of 30 November 1989 concerning the minimum safety and health requirements for the use of work equipment by workers at work (second individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC)
 Type: Directive
 Subject Matter: documentation;  organisation of work and working conditions;  labour law and labour relations;  employment
 Date Published: 1989-12-30

 Avis juridique important|31989L0655Council Directive 89/655/EEC of 30 November 1989 concerning the minimum safety and health requirements for the use of work equipment by workers at work (second individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) Official Journal L 393 , 30/12/1989 P. 0013 - 0017 Finnish special edition: Chapter 5 Volume 4 P. 0182 Swedish special edition: Chapter 5 Volume 4 P. 0182 COUNCIL DIRECTIVE of 30 November 1989 concerning the minimum safety and health requirements for the use of work equipment by workers at work (second individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (89/655/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 118a thereof, Having regard to the proposal from the Commission (1), submitted after consulting the Advisory Committee on Safety, Hygiene and Health Protection at Work, In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 118a of the Treaty provides that the Council shall adopt, by means of directives, minimum requirements for encouraging improvements, especially in the working environment, to guarantee a better level of protection of the safety and health of workers; Whereas, pursuant to the said Article, such directives must avoid imposing administrative, financial and legal constraints in a way which would hold back the creation and development of small and medium-sized undertakings; Whereas the communication from the Commission on its programme concerning safety, hygiene and health at work (4) provides for the adoption of a directive on the use of work equipment at work; Whereas, in its resolution of 21 December 1987 on safety, hygiene and health at work (5), the Council took note of the Commission's intention of submitting to the Council in the near future minimum requirements concerning the organization of safety and health at work; Whereas compliance with the minimum requirements designed to guarantee a better standard of safety and health in the use of work equipment is essential to ensure the safety and health of workers; Whereas this Directive is an individual directive within the meaning of Article 16 (1) of Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (6); whereas, therefore, the provisions of the said Directive are fully applicable to the scope of the use of work equipment by workers at work without prejudice to more restrictive and/or specific provisions contained in this Directive; Whereas this Directive constitutes a practical aspect of the realization of the social dimension of the internal market; Whereas, pursuant to Directive 83/189/EEC (7), Member States are required to notify the Commission of any draft technical regulations relating to machines, equipment and installations; Whereas, pursuant to Decision 74/325/EEC (8), as last amended by the 1985 Act of Accession, the Advisory Committee on Safety, Hygiene and Health Protection at Work is consulted by the Commission on the drafting of proposals in this field, HAS ADOPTED THIS DIRECTIVE: SECTION I GENERAL PROVISIONS Article 1 Subject 1. This Directive, which is the second individual directive within the meaning of Article 16 (1) of Directive 89/391/EEC, lays down minimum safety and health requirements for the use of work equipment by workers at work, as defined in Article 2. 2. The provisions of Directive 89/391/EEC are fully applicable to the whole scope referred to in paragraph 1, without prejudice to more restrictive and/or specific provisions contained in this Directive. Article 2 Definitions For the purposes of this Directive, the following terms shall have the following meanings: (a) 'work equipment': any machine, apparatus, tool or installation used at work; (b) 'use of work equipment': any activity involving work equipment such as starting or stopping the equipment, its use, transport, repair, modification, maintenance and servicing, including, in particular, cleaning; (c) 'danger zone': any zone within and/or around work equipment in which an exposed worker is subject to a risk to his health or safety; (d) 'exposed worker': any worker wholly or partially in a danger zone; (e) 'operator': the worker or workers given the task of using work equipment. SECTION II EMPLOYERS' OBLIGATIONS Article 3 General obligations 1. The employer shall take the measures necessary to ensure that the work equipment made available to workers in the undertaking and/or establishment is suitable for the work to be carried out or properly adapted for that purpose and may be used by workers without impairment to their safety or health. In selecting the work equipment which he proposes to use, the employer shall pay attention to the specific working conditions and characteristics and to the hazards which exist in the undertaking and/or establishment, in particular at the workplace, for the safety and health of the workers, and/or any additional hazards posed by the use of work equipment in question. 2. Where it is not possible fully so to ensure that work equipment can be used by workers without risk to their safety or health, the employer shall take appropriate measures to minimize the risks. Article 4 Rules concerning work equipment 1. Without prejudice to Article 3, the employer must obtain and/or use: (a) work equipment which, if provided to workers in the undertaking and/or establishment for the first time after 31 December 1992, complies with: i(i) the provisions of any relevant Community directive which is applicable; (ii) the minimum requirements laid down in the Annex, to the extent that no other Community directive is applicable or is so only partially; (b) work equipment which, if already provided to workers in the undertaking and/or establishment by 31 December 1992, complies with the minimum requirements laid down in the Annex no later than four years after that date. 2. The employer shall take the measures necessary to ensure that, throughout its working life, work equipment is kept, by means of adequate maintenance, at a level such that it complies with the provisions of paragraph 1 (a) or (b) as applicable. Article 5 Work equipment involving specific risks When the use of work equipment is likely to involve a specific risk to the safety or health of workers, the employer shall take the measures necessary to ensure that: - the use of work equipment is restricted to those persons given the task of using it; - in the case of repairs, modifications, maintenance or servicing, the workers concerned are specifically designated to carry out such work. Article 6 Informing workers 1. Without prejudice to Article 10 of Directive 89/391/EEC, the employer shall take the measures necessary to ensure that workers have at their disposal adequate information and, where appropriate, written instructions on the work equipment used at work. 2. The information and the written instructions must contain at least adequate safety and health information concerning: - the conditions of use of work equipment, - foreseeable abnormal situations, - the conclusions to be drawn from experience, where appropriate, in using work equipment. 3. The information and the written instructions must be comprehensible to the workers concerned. Article 7 Training of workers Without prejudice to Article 12 of Directive 89/391/EEC, the employer shall take the measures necessary to ensure that: - workers given the task of using work equipment receive adequate training, including training on any risks which such use may entail, - workers referred to in the second indent of Article 5 receive adequate specific training. Article 8 Consultation of workers and workers' participation Consultation and participation of workers and/or of their representatives shall take place in accordance with Article 11 of Directive 89/391/EEC on the matters covered by this Directive, including the Annexes thereto. SECTION III MISCELLANEOUS PROVISIONS Article 9 Amendment to the Annex 1. Addition to the Annex of the supplementary minimum requirements applicable to specific work equipment referred to in point 3 thereof shall be adopted by the Council in accordance with the procedure laid down in Article 118a of the Treaty. 2. Strictly technical adaptations of the Annex as a result of: - the adoption of directives on technical harmonization and standardization of work equipment, and/or - technical progress, changes in international regulations or specifications or knowledge in the field of work equipment shall be adopted, in accordance with the procedure laid down in Article 17 of Directive 89/391/EEC. Article 10 Final provisions 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1992. They shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they have already adopted or adopt in the field governed by this Directive. 3. Member States shall report to the Commission every five years on the practical implementation of the provisions of this Directive, indicating the points of view of employers and workers. The Commission shall accordingly inform the European Parliament, the Council, the Economic and Social Committee, and the Advisory Committee on Safety, Hygiene and Health Protection at Work. 4. The Commission shall submit periodically to the European Parliament, the Council and the Economic and Social Committee a report on the implementation of this Directive, taking into account paragraphs 1 to 3. Article 11 This Directive is addressed to the Member States. Done at Brussels, 30 November 1989. For the Council The President J. P. SOISSON (1) OJ No C 114, 30. 4. 1988, p. 3, OJ No C 106, 26. 4. 1989, p. 13 and OJ No C 287, 15. 11. 1989, p. 12. (2) OJ No C 326, 19. 12. 1988, p. 132 and OJ No C 256, 9. 10. 1989, p. 65. (3) OJ No C 318, 12. 12. 1988, p. 26. (4) OJ No C 28, 3. 2. 1988, p. 3. (5) OJ No C 28, 3. 2. 1988, p. 1. (6) OJ No L 183, 29. 6. 1989, p. 1. (7) OJ No L 109, 26. 4. 1983, p. 8. (8) OJ No L 185, 9. 7. 1974, p. 15. ANNEX MINIMUM REQUIREMENTS REFERRED TO IN ARTICLE 4 (1) (a) (ii) and (b) 1. General comment The obligations laid down in this Annex apply having regard to the provisions of the Directive and where the corresponding risk exists for the work equipment in question. 2. General minimum requirements applicable to work equipment 2.1. Work equipment control devices which affect safety must be clearly visible and identifiable and appropriately marked where necessary. Except where necessary for certain control devices, control devices must be located outside danger zones and in such a way that their operation cannot cause additional hazard. They must not give rise to any hazard as a result of any unintentional operation. If necessary, from the main control position, the operator must be able to ensure that no person is present in the danger zones. If this is impossible, a safe system such as an audible and/or visible warning signal must be given automatically whenever the machinery is about to start. An exposed worker must have the time and/or the means quickly to avoid hazards caused by the starting and/or stopping of the work equipment. Control systems must be safe. A breakdown in, or damage to, control systems must not result in a dangerous situation. 2.2. It must be possible to start work equipment only by deliberate action on a control provided for the purpose. The same shall apply: - to restart it after a stoppage for whatever reason, - for the control of a significant change in the operating conditions (e.g. speed, pressure, etc.), unless such a restart or change does not subject exposed workers to any hazard. This requirement does not apply to restarting or a change in operating conditions as a result of the normal operating cycle of an automatic device. 2.3. All work equipment must be fitted with a control to stop it completely and safely. Each work station must be fitted with a control to stop some or all of the work equipment, depending on the type of hazard, so that the equipment is in a safe state. The equipment's stop control must have priority over the start controls. When the work equipment or the dangerous parts of it have stopped, the energy supply of the actuators concerned must be switched off. 2.4. Where appropriate, and depending on the hazards the equipment presents and its normal stopping time, work equipment must be fitted with an emergency stop device. 2.5. Work equipment presenting risk due to falling objects or projections must be fitted with appropriate safety devices corresponding to the risk. Work equipment presenting hazards due to emissions of gas, vapour, liquid or dust must be fitted with appropriate containment and/or extraction devices near the sources of the hazard. 2.6. Work equipment and parts of such equipment must, where necessary for the safety and health of workers, be stabilized by clamping or some other means. 2.7. Where there is a risk of rupture or disintegration of parts of the work equipment, likely to pose significant danger to the safety and health of workers, appropriate protection measures must be taken. 2.8. Where there is a risk of mechanical contact with moving parts of work equipment which could lead to accidents, those parts must be provided with guards or devices to prevent access to danger zones or to halt movements of dangerous parts before the danger zones are reached. The guards and protection devices must: - be of robust construction, - not give rise to any additional hazard, - not be easily removed or rendered inoperative, - be situated at sufficient distance from the danger zone, - not restrict more than necessary the view of the operating cycle of the equipment, - allow operations necessary to fit or replace parts and for maintenance work, restricting access only to the area where the work is to be carried out and, if possible, without removal of the guard or protection device. 2.9. Areas and points for working on, or maintenance of, work equipment must be suitably lit in line with the operation to be carried out. 2.10. Work equipment parts at high or very low temperature must, where appropriate, be protected to avoid the risk of workers coming into contact or coming too close. 2.11. Warning devices on work equipment must be unambiguous and easily perceived and understood. 2.12. Work equipment may be used only for operations and under conditions for which it is appropriate. 2.13. It must be possible to carry out maintenance operations when the equipment is shut down. If this is not possible, it must be possible to take appropriate protection measures for the carrying out of such operations or for such operations to be carried out outside the danger zones. If any machine has a maintenance log, it must be kept up to date. 2.14. All work equipment must be fitted with clearly identifiable means to isolate it from all its energy sources. Reconnection must be presumed to pose no risk to the workers concerned. 2.15. Work equipment must bear the warnings and markings essential to ensure the safety of workers. 2.16. Workers must have safe means of access to, and be able to remain safely in, all the areas necessary for production, adjustment and maintenance operations. 2.17. All work equipment must be appropriate for protecting workers against the risk of the work equipment catching fire or overheating, or of discharges of gas, dust, liquid, vapour or other substances produced, used or stored in the work equipment. 2.18. All work equipment must be appropriate for preventing the risk of explosion of the work equipment or of substances produced, used or stored in the work equipment. 2.19. All work equipment must be appropriate for protecting exposed workers against the risk of direct or indirect contact with electricity. 3. Minimum additional requirements applicable to specific work equipment, as referred to in Article 9 (1) of the Directive.